12 So. 3d 1275 (2009)
Walter N. RHODES, Jr., Petitioner,
v.
FLORIDA PAROLE COMMISSION, Respondent.
No. 1D08-5482.
District Court of Appeal of Florida, First District.
July 17, 2009.
Walter N. Rhodes, Jr., pro se, Petitioner.
Sarah J. Rumph, Acting General Counsel, and Anthony Andrews, Assistant General Counsel, Florida Parole Commission, Tallahassee, for Respondent.
PER CURIAM.
The petition for writ of certiorari is granted and the final order of the circuit court is quashed. The cause is remanded for further proceedings pursuant to Bard v. Wolson, 687 So. 2d 254 (Fla. 1st DCA 1996).
WOLF, WEBSTER, and CLARK, JJ., concur.